DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to light emitting diode driving apparatus  that comprises an output terminal group and converter group having plurality of digital to analog converters that having sub-driving current generator circuit for generating sub-driving current to drive and LED array; The sole independent claim 1, identifies, inter alia, the uniquely distinct features 
“ a converter group comprising a plurality of digital-to-analog converters, wherein each of the digital-to-analog converters is electrically coupled to a corresponding output terminal of the output terminal group and is configured to output a driving current according to n-bits pixel data to drive a corresponding one of the LEDs, where n is an integer greater than zero, 
wherein each of digital-to-analog converters comprises:
n sub-driving current generating circuits, coupled to the corresponding output terminal of the output terminal group, wherein each of the n sub-driving current generating circuits is configured to generate a sub-driving current having a current value corresponding to a bit order of a bit of the n-bits pixel data, and the driving current is generated by summing up n sub-driving currents.”

The closest prior arts of:
Kwon (U.S. Patent No. 7,224,303) discloses a data driving circuit for (300) an LED display (1000 in Fig. 2) comprising a terminal group (308a and 308b) and a converter group (370a and 370b) as shown in Fig. 6 (col. 9, lines 26-35).
Cho et al. (US 20100141493) 20100141493 discloses a digital to analog conversion circuit for a column driver of a display device in Fig. 6 having a sub-driving current generating circuits 51-1 and 51-2 (paragraphs [49-52]).
However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner,
Art Unit 2692